Citation Nr: 1336390	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to herbicide exposure and/or diabetes mellitus, type II.

3. Entitlement to service connection for a disorder manifested by pain in the bilateral buttocks, claimed as due to herbicide exposure.

4. Entitlement to service connection for a disorder manifested by pain in the bilateral groin area, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2012.  A transcript of that hearing is associated with the record.  

This case was previously before the Board in February 2013.  At such time, the Board recharacterized the issues as shown on the first page of this decision and remanded the case for additional development.  It now returns for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA paperless claims processing system reflects VA outpatient treatment records dated through September 2012 that were of record, but not specifically cited or considered by the agency of original jurisdiction (AOJ), in a July 2013 supplemental statement of the case.  Upon review, the Board finds that the additional outpatient treatment records are cumulative of evidence already considered as such only demonstrate ongoing treatment for the Veteran's alleged disorders, and thus not pertinent.  Therefore, a remand so as to allow the AOJ to specifically consider such records is not necessary.  38 C.F.R. § 19.31 (2012).  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides. 

2.  The Veteran served as a corrosion control specialist in Thailand from December 1967 to December 1968, including service at Takhli Airbase from December 1967 to April 1968 and at Nakhon Phanom Airbase from April 1968 to December 1968.  

3.  The evidence of record does not competently and credibly establish that the Veteran was required to work at or near the base perimeters while serving at Takhli Airbase from December 1967 to April 1968 and at Nakhon Phanom Airbase from April 1968 to December 1968; nor does the evidence competently and credibly establish that the Veteran was directly exposed to herbicides during service.   

4.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  Peripheral neuropathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.  

6.  A disorder manifested by pain in the bilateral buttocks is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

7.  A disorder manifested by pain in the bilateral groin area is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2012).

3.  A disorder manifested by pain in the bilateral buttocks was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  A disorder manifested by pain in the bilateral groin area was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2002, January 2005, May 2006, July 2006, December 2007, May 2009 letters, sent prior to initial unfavorable AOJ decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2005, July 2006, and May 2009 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provided all required notice.  

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of his claims are of record, including testimony provided at the July 2012 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's appeal. 

In this regard, the Board notes that in a June 2008 Memorandum, the AOJ determined that the Veteran's outpatient treatment records from the Central Texas Health Care Services/Temple VA Medical Center dated from January 1, 2002, to July 24, 2005, are unavailable.  In this regard, the AOJ detailed the steps taken to obtain such records and found that all efforts to obtain them had been exhausted and further attempts would futile.  The Veteran was notified of the unavailability of such records in a June 2008 letter and was provided with an opportunity to provide them, but, to date, he has not done so.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus, peripheral neuropathy, and disorders manifested by pain in the groin and buttocks; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure, or secondary to diabetes mellitus.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims.  

Additionally, as noted, in July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the Veterans Law Judge noted the issues currently on appeal, including service connection for diabetes mellitus, peripheral neuropathy, and disabilities manifested by pain in the groin and buttocks.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that his claimed disabilities are related to his reported in-service herbicide exposure.  Additional details surrounding the Veteran's circumstances of service, to include the alleged location and circumstances of such exposure were discussed.  Moreover, as a result of the testimony offered at the hearing, the Board remanded the case in an attempt to verify the Veteran's alleged in-service herbicide exposure.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As noted in the Introduction, in February 2013, the Board remanded the case for additional development, to include affording the Veteran an opportunity to submit an additional statement regarding any duties that required him to be at or near the base perimeter while serving at Takhli Airbase from December 1967 to December 1968 and Nakhon Phanom Airbase from April 1968 to December 1968, attempt to verify the Veteran's herbicide exposure through the Joint Services Records Research Center (JSRRC), obtain additional VA treatment records, and readjudicate the claims in a supplemental statement of the case.

As such, in a March 2013 letter, the Veteran was specifically requested to submit any additional statements regarding any duties that required him to be at or near the base perimeter while serving at Takhli Airbase from December 1967 to December 1968 and Nakhon Phanom Airbase from April 1968 to December 1968.  The Veteran responded in April 2013.  Thereafter, the AOJ requested verification of the Veteran's alleged herbicide exposure at Takhli and Nakhon Phanom from JRSSC in April 2013.  In May 2013, the AOJ received a response from JRSSC, which suggested an additional source of information, and the AOJ followed up with a request to such entity, the Armed Forces Pest Management Board, in April 2013.  A response was received in June 2013 and the AOJ made a formal determination in July 2013 that the Veteran's alleged herbicide exposure could not be verified.

VA outpatient treatment records dated through September 2012 were also obtained; however, as previously noted, such records were not specifically cited or considered by the AOJ in a July 2013 supplemental statement of the case.  However, upon review, the Board finds that the additional outpatient treatment records are cumulative of evidence already considered as such only demonstrate ongoing treatment for the Veteran's alleged disorders, and thus not pertinent.  In this regard, as will be discussed herein, the Veteran's claims turn upon his alleged exposure to herbicides during his service, or whether such disabilities are otherwise related to his service.  The newly received treatment records do not address the Veteran's alleged herbicide exposure, except to note his repeated contentions that he was exposed during service, or otherwise provide a nexus to service.  As such, they are not relevant and a remand so as to allow the AOJ to specifically consider such records is not necessary.  38 C.F.R. § 19.31.  Finally, a July 2013 supplemental statement of the case readjudicated the Veteran's claims.

Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for diabetes mellitus, peripheral neuropathy affecting the bilateral upper and lower extremities, and disorders manifested by pain in the groin and buttocks.  He claims that he was exposed to herbicides as a result of his in-service duties while he served at the Nakhon Phanom Airbase in Thailand in 1968.  Specifically, he alleges that two of the C-123 cargo planes used to spray herbicides over the Ho Chi Minh trail were parked next to the wash rack where he worked.  At his July 2012 Board hearing, he further testified that planes used to spray herbicides landed at the base at which he was stationed in Thailand and would be brought over to the wash rack where he worked.  Page 2 of the transcript (T2).  When washing these airplanes, including C-123's, the herbicides would then drip onto the Veteran.  He further testified that herbicides were stored at his military base and would be loaded onto the planes prior to the flights to spray herbicides in Vietnam.  T6.  However, he was not allowed to go into the storage area where these chemicals were stored.  T7.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Diabetes mellitus and acute or subacute peripheral neuropathy are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

The Veteran's service personnel records show that he served as a corrosion control specialist, and that he served in Thailand from December 1967 to December 1968, having been stationed at Takhli Airbase from December 1967 to April 1968 and at Nakhon Phanom Airbase from April 1968 to December 1968.  Additionally, Project CHECO Southeast Asia Report: Base Defense in Thailand references significant herbicide use on the fenced-in perimeters of Thailand airbases so as to assist in vegetation control.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Takhli and Nakhon Phanom Airbases.  See M21-1MR  at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR  at IV.ii.2.C.10.q.
 
Also of record is a Memorandum for the Record on VA letterhead, which is a synopsis of a review by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should sent a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure.  

As indicated previously, the Veteran has claimed exposure to herbicides in connection with his duties washing allegedly herbicide-covered planes while serving at Nakhon Phanom Airbase in Thailand from April 1968 to December 1968.  However, as noted in the foregoing Memorandum, no tactical herbicides were stored at airbases in Thailand during the Veteran's time there.  Moreover, the Memorandum indicates that, if the claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, as is the case here, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

However, as it was unclear whether the Veteran's duties placed him at or near the base perimeter while he was serving at Takhli or Nakhon Phanom Airbases, the Board remanded the case in February 2013 so as to afford the Veteran an opportunity to submit an additional statement regarding any duties that required him to be at or near the base perimeter while serving at Takhli Airbase from December 1967 to April 1968 and at Nakhon Phanom Airbase from April 1968 to December 1968.  Thereafter, the AOJ should send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand. 

Thereafter, in April 2013, the Veteran submitted a statement in which provided a July 1968 picture of a C-123 that alleges sprayed various herbicides, to include Agent Orange, in Vietnam.  He again reiterated his aforementioned contentions regarding his alleged herbicide exposure.  

In April 2013, the AOJ requested verification of the Veteran's alleged herbicide exposure at Takhli and Nakhon Phanom Airbases from JRSSC.  In May 2013, JRSSC indicated that, based upon their research of unit histories, the data was negative and did not report on or discuss the Veteran or unit personnel duty assignment locations in proximity to both base perimeters.  JRSSC further indicated that, to date, available historical data did not document tactical herbicide spraying, testing, or storage at Takhli or Nakhon Phanom Airbases during January 1968 or June 1968.  

Upon JRSSC's recommendation, the AOJ followed up with a request to the Armed Forces Pest Management Board regarding the Veteran's alleged herbicide exposure at Takhli and Nakhon Phanom Airbases.  In July 2013, the Armed Forces Pest Management Board indicated that they did not maintain historical records of routine pesticide/herbicide applications to Department of Defense installations or foreign military installations where U.S. service members may have been deployed.  A list of websites that may be helpful was also provided.  A July 2013 memorandum from the AOJ (discussed in the next paragraph) reflects that, upon a review of the links, the data did not show that personnel from the Veteran's unit would have been at or near the base perimeter.

Thereafter, in July 2013, the AOJ made a formal finding that the evidence fails to confirm that the Veteran was exposed to herbicides while serving at Takhli or Nakhon Phanom Airbases.

The Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Takhli and Nakhon Phanom Airbases as such are based on official records.  The Board observes that the Veteran himself has contended that he was, in fact, exposed to herbicides while serving in Thailand.  As will be discussed further below, the Board notes that the Veteran has not alleged that his duties placed him at or near the perimeter of the Takhli or Nakhon Phanom Airbases, rather, he contends that he was directly exposed to herbicides by washing planes that had returned from Vietnam.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Thailand where he served as a corrosion specialist.  The Veteran has provided details about his service, including that his duties involved inspecting and treating all aircraft for corrosion.  He also testified that he worked on the wash rack where planes that were used to spray herbicides in Vietnam were brought for inspection.  Notably, however, the Veteran testified that he was not generally allowed to go to the flight line or access the building where tanks containing unidentified substances were stored.  In March 2013, the Veteran was specifically asked to provide additional evidence regarding any duties that required him to be at or near the base perimeter while serving at Takhli and Nakhon Phanom Airbases; however, to date, the Veteran has not provided any additional information or evidence which shows that his duties as a corrosion specialist required that he be at or near the base perimeter while serving at Takhli or Nakhon Phanom Airbase.  

In sum, the Board has considered the Veteran's military occupational specialty (MOS), service personnel records, other service department information, and the statements submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was required to work at or near the base perimeters while serving at Takhli or Nakhon Phanom Airbase.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand and, thus, he is not entitled to any presumption that would result from such exposure.  

In addition to the foregoing, the Board finds the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board has considered the Veteran's assertions that herbicides dripped onto him while he was washing the airplanes that were brought to the Nakhon Phanom Airbase; however, these assertions are not adequate to establish actual exposure to herbicides during such service.  Indeed, the Board initially notes that the Veteran, while competent to report the events in service, is not competent to report that the substance that reportedly dripped from the airplanes onto his body was an herbicidal agent.  In this context, the Board refers to the Memorandum for the Record on VA letterhead (which is a synopsis of a review by the VA Compensation and Pension Service) which states that (1) there is no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam and that (2) aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  This evidence preponderates against any finding that the Veteran was directly exposed to herbicides during service.  

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to service connection for the claimed disabilities based upon herbicide exposure is not warranted in this case.  

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested his claimed disabilities during service or that his claimed disabilities are otherwise related to service on a direct basis.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus, peripheral neuropathy, or any disability manifested by groin or buttock pain.  In fact, the Board notes that complaints of or a diagnosis of the claimed disabilities was not noted on numerous physical examinations conducted during the Veteran's military service, including at his pre-separation examination in September 1968.  

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the Veteran reported that he first developed peripheral neuropathy in 2002, although there is no medical evidence of such included in the record.  Likewise, the evidence shows that the Veteran did not complain of pain affecting several parts of his body, including the groin, until 1997.  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and experienced continuity of symptomatology thereafter, which preponderates against his claim.  

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he used or was exposed to herbicides during his period of active military service.  

Significantly, there also is no competent evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon, supra.  

As for any assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed disabilities and service, the Board notes that the matter of the medical etiology of the Veteran's disabilities is one within the province of trained professionals, as the claimed disabilities are not conditions that are generally capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the Board notes that, while the Veteran is competent to report having pain in his groin and buttocks, the evidentiary record does not reflect that his pain has been attributed to any specific groin or buttock disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As such, the Board finds that any determination as to the presence and etiology of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Neither the Veteran nor his representative are shown to possess the appropriate training and expertise to render a competent and probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the lay assertions of medical nexus between the Veteran's claimed disabilities and his military service are not considered competent or probative evidence favorable to his claim. 

The Board has considered whether service connection may be granted for diabetes mellitus, as a chronic disease; however, diabetes mellitus was not diagnosed until April 1994, more than 25 years after the Veteran was discharged from service, and he has not alleged a continuity of diabetic symptomatology since service.  As such, presumptive service connection for diabetes mellitus as chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).  

Finally, the Board observes that the Veteran has claimed that service connection for peripheral neuropathy as secondary to diabetes mellitus is warranted.  VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  However, as discussed previously, the Veteran is not entitled to service connection for diabetes mellitus. As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for peripheral neuropathy as secondary to such condition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his peripheral neuropathy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus is without legal merit. Id.   

For the foregoing reasons, the Board finds that the claims of service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and disorders manifested by pain in the bilateral groin and buttocks  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied. 38 U.S.C.A. § 5107 . 


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  

Service connection for a disorder manifested by pain in the bilateral buttocks is denied.  

Service connection for a disorder manifested by pain in the bilateral groin area is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


